MAINE SUPREME JUDICIAL COURT                                                     Reporter of Decisions
Decision: 2022 ME 24
Docket:   Cum-21-313
Argued:   March 8, 2022
Decided:  April 12, 2022

Panel:         STANFILL, C.J., and MEAD, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.*



                                         STATE OF MAINE

                                                   v.

                                        JOHN D. WILLIAMS


MEAD, J.

         [¶1] On September 12, 2019, following a jury trial ending in a guilty

verdict, the trial court (Cumberland County, Mullen, J.) entered a judgment

convicting John D. Williams of murdering Somerset County Deputy Sheriff

Corporal Eugene Cole and sentenced Williams to life imprisonment. 17-A M.R.S.

§ 201(1)(A) (2021); State v. Williams, 2020 ME 128, ¶¶ 1, 7, 22, 241 A.3d 835.

We affirmed the judgment on appeal. Williams, 2020 ME 128, ¶ 1, 241 A.3d 835.

         [¶2] Williams now appeals from the court’s judgment (Mullen, C.J.)

denying his motion for a new trial. The motion asserted that a disciplinary

report concerning a member of the law enforcement team that arrested him

constituted newly discovered evidence that could have been used as


  *   Although Justice Gorman participated in the appeal, she retired before this opinion was certified.
2

impeachment evidence at his trial. See M.R.U. Crim. P. 33. We conclude that the

court did not abuse its discretion in denying the motion and affirm the

judgment.

                                       I. BACKGROUND

        [¶3] In affirming Williams’s conviction on direct appeal, we concluded

that “the trial court did not err in denying Williams’s motion to suppress as to

his confession and [certain] other statements made [to State Police detectives].”

Williams, 2020 ME 128, ¶ 53, 241 A.3d 835. Williams had moved to suppress

those statements in their entirety on the ground that they were involuntarily

made, in part because he was “fearful for his safety because he had been ‘beaten

and pummeled’ by officers during his arrest.” Id. ¶¶ 20, 40 (alteration omitted).

        [¶4] In February 2021, Williams filed a motion for a new trial pursuant

to M.R.U. Crim. P. 33 on the ground of newly discovered evidence. Asserting a

violation of Brady v. Maryland, 373 U.S. 83 (1963),1 Williams claimed that his

right to due process was violated when the State failed to disclose before trial

a disciplinary report concerning Maine State Trooper Tyler Maloon, a member

of the law enforcement team that arrested him. Williams argued that the report



    1In Brady, the United States Supreme Court established that “a due process violation occurs when
the government fails to disclose evidence that is favorable to an accused and material either to guilt
or to punishment.” State v. Chan, 2020 ME 91, ¶ 15 n.8, 236 A.3d 471 (quotation marks omitted).
                                                                                                3

could have been used as impeachment evidence concerning the degree of force

used against him during the arrest.

       [¶5] The report, issued by the Maine State Police Office of Professional

Standards and signed by the Deputy Chief of the State Police, imposed an

eight-hour suspension on Maloon upon finding: “You failed to provide timely

notice, through your chain of command of a potential act of misconduct and you

failed to provide proper documentation of the conduct through reports and

interviews.” In responding to Williams’s motion for a new trial, the State

acknowledged that the referenced “potential act of misconduct” Maloon failed

to initially report was another trooper striking Williams twice while

handcuffing him—information known to defense counsel, the trial court, and

the jury because Maloon testified to it at the motion to suppress hearing and

again at trial.2 See Williams, 2020 ME 128, ¶ 44, 241 A.3d 835.

       [¶6] After reviewing in camera State Police records concerning Maloon’s

discipline, the court denied the motion for a new trial:

       [T]he Court is left with the inescapable conclusion that a new trial
       should not be granted. It is difficult . . . to understand how Trooper
       Maloon’s discipline for violating an internal reporting process

   2  At oral argument, Williams acknowledged that prior to the motion to suppress hearing he was
made aware of what Maloon had witnessed through two interview reports filed by a Maine State
Police detective. Williams asserts only that he was not aware that Maloon had been disciplined for
failing to immediately report what he had seen.
4

        within the State Police could be considered as “exculpatory or
        impeachment evidence” and thus relevant or admissible at trial,
        especially when his trial testimony was arguably favorable to
        [Williams].

               . . . [T]he Court notes that the use of force at the time of
        [Williams’s] arrest was specifically testified to by Trooper Maloon
        first at the Motion to Suppress [hearing] and then at the trial. The
        fact that Trooper Maloon was disciplined is not evidence that
        would probably change the result of [Williams’s] trial. . . .

              With respect to the Brady/Giglio[3] test, the Court finds that
        the fact that the trooper was disciplined was not material because
        there is literally little to no possibility, much less probability, that if
        the defense had known about this evidence the result of the trial
        would have been different. The Court frankly agrees with the State
        when it argues that it makes no sense for [Williams] to attempt to
        impeach the one law enforcement witness who testified at trial to
        the use of force used against [Williams] at the time of his arrest.

               ....

              In conclusion, the Court finds no Brady/Giglio violation, and
        even assuming such a violation occurred, the Court finds no
        prejudice to [Williams].

        [¶7] Williams timely appealed the denial of his motion for a new trial.

M.R. App. P. 2B(b)(1).




    3Giglio v. United States, 405 U.S. 150, 154 (1972) (holding that “[w]hen the reliability of a given
witness may well be determinative of guilt or innocence, nondisclosure of evidence affecting
credibility falls within [the Brady] rule” (quotation marks omitted)).
                                                                                 5

                                II. DISCUSSION

      [¶8] Maine Rule of Uniform Criminal Procedure 33 provides that “[t]he

court on motion of the defendant may grant a new trial to the defendant if

required in the interest of justice.” In general, “[m]otions for a new trial on the

ground of newly discovered evidence are looked upon with disfavor, in light of

the need for finality and for the preservation of the integrity of criminal

judgments.” State v. Twardus, 2013 ME 74, ¶ 29, 72 A.3d 523 (quotation marks

omitted). “[W]e review the court’s findings of fact for clear error and its

determination of whether [Williams] has met the necessary elements for an

abuse of discretion,” recognizing that “[t]he trial court determines both the

weight and the credibility to be attached to the newly discovered evidence.” Id.

(quotation marks omitted); see id. ¶ 32.

      [¶9] Pursuant to the United States Supreme Court’s holding in Brady,

“A defendant’s due process rights are violated when the prosecution withholds

evidence favorable to him.” State v. Nisbet, 2018 ME 113, ¶ 29, 191 A.3d 359

(quotation marks omitted); see supra n.1.            The State’s obligation to

produce such evidence “extend[s] to evidence that the defense could

have used to impeach the prosecution’s key witnesses.”           United States v.

Raymundí-Hernández, 984 F.3d 127, 159 (1st Cir. 2020).
6

      [¶10] Because the newly discovered evidence asserted in Williams’s

Rule 33 motion resulted from an alleged Brady violation, his burden required

him to prove, by clear and convincing evidence, three elements concerning the

disciplinary report: “(1) [it was] favorable to [him] because it was exculpatory

or impeaching; (2) [it was] suppressed by the State, either willfully or

inadvertently; and (3) prejudice . . . ensued.” Nisbet, 2018 ME 113, ¶ 29,

191 A.3d 359; see Twardus, 2013 ME 74, ¶¶ 29, 32, 72 A.3d 523 (stating that

when a Brady violation is alleged “[t]he defendant retains the burden of proof”).

Concerning the third element,

      [e]vidence is prejudicial when it is material—that is, the
      nondisclosure was so serious that there is a reasonable probability
      that the suppressed evidence would have produced a different
      verdict. A reasonable probability exists when the likelihood of a
      different result is great enough to undermine confidence in the
      outcome of the trial.

Nisbet, 2018 ME 113, ¶ 29, 191 A.3d 359 (quotation marks omitted).

      [¶11] We conclude that the trial court was justified in finding that

Williams failed to prove each of the three elements, and therefore no Brady

violation occurred. As the court noted, a central argument Williams made to

the jury—that his incriminating statements to State Police detectives were not

truthful, but rather resulted from his desire to avoid further physical abuse at

the hands of law enforcement officers—was supported, not refuted, by
                                                                                                        7

Maloon’s testimony at trial that Williams had been struck by another trooper

during his arrest, including once while he was handcuffed.4 The fact that

Maloon had been disciplined by the State Police for not immediately reporting

what he later testified to at the motion to suppress hearing and again at trial

would not have added anything to Williams’s attempt to convince the jury that

his confession was motivated by fear. As the court found, impeaching Maloon

would have made “no sense” because it would have undermined in the eyes of

the jury “the one law enforcement witness who testified at trial to the use of

force used against [Williams] at the time of his arrest.”5

        [¶12] Accordingly, Williams failed to prove that the Maloon disciplinary

report was “favorable to [him] because it was exculpatory or impeaching.”

Nisbet, 2018 ME 113, ¶ 29, 191 A.3d 359. Because the report was not favorable

to him in the first instance, Williams also failed to show a “reasonable

probability” that the report, if admitted in evidence, would have produced a

different verdict at trial. Id. (emphasis omitted).



   4 Williams admitted shooting Corporal Cole; the theory of his defense was that the killing was not
intentional or knowing. In support of that theory, defense counsel argued to the jury: “This was a
man who was just trying to get his needs met. And you are . . . the ones who get to decide the reliability
of what he told the officers.” One of the things Williams told State Police detectives was that he acted
to “eliminate” Corporal Cole.

   5 The court thus found it “difficult . . . to understand” how the report would have been “relevant
or admissible at trial.”
8

        [¶13]        For these reasons, the court found that “[there was] no

Brady/Giglio violation,” emphatically declaring that “there is literally little to no

possibility, much less probability, that if the defense had known about this

evidence the result of the trial would have been different.” That determination

was not an abuse of the court’s discretion on this record, and we therefore

affirm the court’s judgment denying Williams’s motion for a new trial. See

Nisbet, 2018 ME 113, ¶ 28, 191 A.3d 359; Twardus, 2013 ME 74, ¶ 32,

72 A.3d 523.

        The entry is:

                           Judgment affirmed.



Verne E. Paradie, Jr., Esq. (orally), Lewiston, for appellant John D. Williams

Aaron M. Frey, Attorney General, and Leanne Robbin, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee State of Maine


Cumberland County Unified Criminal Docket docket number CR-2018-2275
FOR CLERK REFERENCE ONLY